Judgment reversed.

Ejectment. Executors. Evidence. Tax-executions. "Wild land. Before Judge Fort. Dooly superior court. September term, 1890.
Martin & Smith, for plaintiff in error.
J. W. Haygood and B. P. Hollis, contra.
On February 12, 1890, Annie T. Johnson, executrix of W. B. Johnson, brought ejectment against J. R. Horn. She obtained a verdict and judgment for the premises in dispute on the following evidence: Original plat and grant from the State to W. B. Johnson, dated February 12, 1846 ; letters testamentary to the plaintiff as executrix of W. B. Johnson, dated November 7,1887;. and testimony that the defendant bought the land in 1878, made no improvements and took no actual possession until 1885j and has since been continuously in possession and has paid the taxes every year since he bought, which he did in good faith believing he was getting a good title. By bill of exceptions he alleged that the plaintiff made no case for recovery by this evidence ; and that the court erred in excluding from evidence a sheriff’s deed to the defendant, dated March 5, 1878, founded upon an execution of the comptroller-general against the land as a wild lot for taxes of 1875, which execution bore a transfer dated December 1,-1877, for value received, from the comptroller-general to C. C. Kibbee, the ground of exclusion being that this transfer made void the execution and the sheriff’s deed.